Citation Nr: 0936344	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  08-07 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for chronic headaches, 
to include migraine headaches.

2.  Entitlement to an extension of a temporary total 
disability evaluation assigned to a service-connected lumbar 
spine disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Ms. B.G.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force from April 
1998 to April 2004.  Service in Southwest Asia is indicated 
by the record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

Procedural history

The service connection claim

The Veteran filed her original claim of entitlement to 
service connection for headaches in February 2004.  The 
Veteran's claim was denied by the RO in an August 2004 rating 
decision.  The Veteran did not appeal.

In September 2006, the Veteran filed to reopen her previously 
denied claim of entitlement to service connection for 
headaches.  A March 2007 RO rating decision declined to 
reopen the claim.  The Veteran disagreed with the decision 
and perfected her appeal by filing a timely substantive 
appeal [VA Form 9] in February 2008.  

The Veteran was afforded a formal RO hearing in June 2007.  
The Veteran also testified at a videoconference hearing which 
was chaired by the undersigned Veterans Law Judge in May 
2009.  Copies of both hearing transcripts have been 
associated with the Veteran's VA claims folder. 


The temporary total evaluation claim

In September 2008, the Veteran filed a claim of entitlement 
to increased disability ratings for service-connected lumbar 
spine disability, which was then rated 
10 percent disabling.  A December 2008 rating decision 
granted a temporary total evaluation from November 21, 2008 
through January 31, 2009.  A 20 percent rating for the 
service-connected lumbar spine disability was assigned 
effective February 1, 2009.  

In January 2009, the Veteran requested an extension of the 
temporary total evaluation period.  A February 2009 rating 
decision confirmed and continued the assigned temporary total 
evaluation period.  The Veteran again expressed her 
disagreement with that decision in April 2009.  A statement 
of the case (SOC) pertaining to that issue has yet to be 
issued by the RO.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that where a NOD is filed but a SOC has not been issued, the 
Board must remand the claim to the agency of original 
jurisdiction so that a SOC may be issued.

The issue of the Veteran's entitlement to an extension of the 
temporary total evaluation assigned to the service-connected 
lumbar spine disability is REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the Veteran if further action on her part is required.

Issues not on appeal

In February 2008, during the pendency of the appeal, the 
Veteran filed claims of entitlement to service connection for 
major depression, hypertension, and residuals of traumatic 
brain injury.  The Veteran's claims were denied in a May 2008 
rating decision.  To the Board's knowledge, the Veteran did 
not express disagreement with that decision.

As was described above, the December 2008 RO rating decision 
increased the disability rating assigned for the Veteran's 
lumbar spine disability from 10 percent to 20 percent.  
Although she disagreed with the length of the temporary total 
rating which was assigned in the same rating decision, the 
Veteran did not disagree with the 20 percent rating which was 
ultimately assigned.  That matter is therefore not in 
appellate status.  

The December 2008 rating decision also denied the Veteran's 
claims of entitlement to increased ratings for service-
connected carpal tunnel syndrome and cervical spine 
disability, and assigned separate 10 percent disability 
ratings to service-connected left and right knee 
disabilities.  The Veteran did not express disagreement with 
the RO's December 2008 decision as to those issues.  


FINDINGS OF FACT

1.  In August 2004, the RO denied the Veteran's claim of 
entitlement to service connection for headaches.  The Veteran 
did not appeal that decision.  

2.  The evidence associated with the claims folder subsequent 
to the August 2004 rating decision is neither cumulative nor 
redundant of the evidence of record and raises a reasonable 
possibility of substantiating the Veteran's claim of 
entitlement to service connection for chronic headaches.

3.  The competent medical and other evidence of record serves 
to establish continuity of the Veteran's claimed chronic 
headaches after military service.


CONCLUSIONS OF LAW

1.  The August 2004 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2008).

2.  Since the August 2004 RO decision, new and material 
evidence has been received with respect to the Veteran's 
claim of entitlement to service connection for chronic 
headaches; therefore, the claim is reopened.  38 U.S.C.A. § 
5108 
(West 2002); 38 C.F.R. § 3.156 (2008).

3.  The Veteran's currently diagnosed chronic headaches were 
incurred in military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for chronic headaches, 
to include migraine headaches.

The Veteran seeks entitlement to service connection for 
chronic headaches, to include migraines.  As indicated above, 
the issue of entitlement an extension of the temporary total 
evaluation assigned to the service-connected lumbar spine 
disability will be addressed in the Remand section below.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the Veteran regarding her 
claim in September 2006.  In addition to notifying her of the 
requirements to sustain a claim of entitlement to service 
connection, the letter provided the Veteran with appropriate 
notice pursuant to the Court's holding in Kent v. Nicholson, 
20 Vet. App. 1 (2006).  However, the Board need not discuss 
the sufficiency of either the VCAA notice letter or VA's 
development of the claim in light of the fact that the Board 
is granting the claim.  Thus, any potential error on the part 
of VA in complying with the provisions of the VCAA has 
essentially been rendered moot by the Board's grant of the 
benefit sought on appeal.  

The Board notes that the September 2006 letter also provided 
the Veteran with notice regarding degree of disability and 
effective date as required by the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, 
the Veteran received proper notice as to disability rating 
and effective date pursuant to the Court's Dingess 
determination.  

As discussed below, the Board is granting the Veteran's 
service connection claim.  It is not the Board's 
responsibility to assign a disability rating or an effective 
date in the first instance.  The RO will be responsible for 
addressing any notice defect with respect to the assignment 
of an initial disability rating and/or effective date when 
effectuating the award, and the Board is confident that the 
Veteran will be afforded appropriate notice under Dingess.  

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  See 38 C.F.R. § 3.303(b) (2008).

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2008).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  See  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
[codified at 38 C.F.R. § 3.156 (2008)].  This change in the 
law pertains only to claims filed on or after August 29, 
2001.  Because the Veteran's claim to reopen was initiated in 
September 2006, the claim will be adjudicated by applying the 
revised section 3.156, discussed immediately below.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Factual background 

When the Veteran's claim of entitlement to service connection 
for headaches was denied by the RO in August 2004, the 
following pertinent evidence was of record.

The Veteran's service treatment records documented several 
complaints of headaches.  See service treatment records dated 
February 2002, April 2002, September 2002, and January 2003.  
A VA (QTC) examination conducted in March 2004, prior to the 
Veteran's discharge from military service, documented the 
Veteran's complaints of chronic headaches and indicated a 
diagnosis of migraine and sinus headaches.  

The Veteran's headache claim was denied in an August 2004 RO 
rating decision.  The Veteran was informed of the denial and 
of her appeal rights in a letter from the RO dated August 
2004.  She did not appeal.  

In September 2006, the Veteran filed to reopen her previously 
denied claim of entitlement to service connection for 
headaches.  As indicated above, in a rating decision dated 
March 2007, the RO declined to reopen the Veteran's claim.  
This appeal followed.
 
The evidence which has been added to the record since the 
August 2004 RO denial will be discussed in the Board's 
analysis below.

Analysis

At the time the RO denied the Veteran's claim in August 2004, 
there was medical evidence of record with demonstrated a 
current diagnosis of migraine and sinus headaches.  See, 
e.g., the VA examination dated March 2004.  Although in-
service headaches were indicated by the evidence of record, 
the RO found that a continuing diagnosis of migraine 
headaches was not shown by the service treatment records.  


The unappealed August 2004 RO denial of the Veteran's claim 
is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2008).  As explained above, the Veteran's 
claim for service connection may only be reopened if she 
submits new and material evidence.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).  Therefore, the 
Board's inquiry will be directed to the question of whether 
any additionally received evidence (i.e., after August 2004) 
bears directly and substantially upon the specific matters 
under consideration, namely the elements that were previously 
lacking, in-service disease or injury and medical nexus.  

The newly added evidence, in pertinent part, consists of VA 
treatment records dated March 2005 to February 2009, 
statements from the Veteran, and lay statements from the 
Veteran's mother and sister.   

The Veteran has recently offered statements and testimony as 
to the chronic headaches which she claims to have experienced 
during her military service.  See the May 2009 Board hearing 
transcript; see also the Veteran's statement dated October 
2006.  Specifically, the Veteran has indicated that she 
suffered from headaches regularly beginning as early as 1999, 
but noticed that the headaches worsened after her return from 
Iraq in 2003.  See the May 2009 Board hearing transcript, 
pgs. 8-9.  The Veteran further stated that she sought in-
service treatment for the headaches on several occasions.  

Pursuant to the Court's decision in Justus, for the purpose 
of establishing whether new and material evidence has been 
submitted, the truthfulness of evidence is presumed, unless 
the evidence is inherently incredible or consists of 
statements which are beyond the competence of the person 
making them.  The Veteran's statements are not inherently 
false or incredible; indeed, these statements are consistent 
with the evidence already of record, which documents the in-
service complaints of headaches.  The Board therefore finds 
these statements to be both new and material.

Further, in reviewing the evidence added to the claims folder 
since the August 2004 denial, the Board finds that additional 
evidence has been submitted as to the issue of continuity of 
symptomatology, which would allow for the claim to be 
reopened.  Specifically, VA treatment records demonstrate 
that the Veteran has complained of and been treated for 
chronic headaches nearly continually since her April 2004 
release from military service.  See, e.g., the VA treatment 
records dated March 2005, July 2005, May 2006, October 2006, 
April 2007, and April 2008.   

This newly added medical evidence is neither cumulative nor 
redundant of the evidence of record at the time of the August 
2004 denial and raises a reasonable possibility of 
substantiating the Veteran's claim of entitlement to service 
connection for chronic headaches, including migraine 
headaches.  The additional evidence suggests that the Veteran 
suffered from headaches in military service which have 
continued to the present day.  See Boyer v. West, 210 F.3d 
1351, 1353 
(Fed. Cir. 2000), [a veteran seeking disability benefits must 
establish a connection between the veteran's service and the 
claimed disability].  Therefore, new and material evidence 
has been received pursuant to 38 C.F.R. § 3.156(a).  
The Veteran's claim for entitlement to service connection for 
chronic headaches is therefore reopened.

Procedural concerns

The Board has reopened the Veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.  The first concern centers on the case of Bernard 
v. Brown, 4 Vet. App. 384 (1993).  The second concern 
involves the statutory duty to assist, which comes into play 
at this juncture.  The third concern is the standard of 
review which the Board must employ in de novo decisions.

(i.) Bernard considerations

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that when the Board addresses a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

The Veteran's presentation has not been limited to the 
submission of new and material evidence.  In any event, 
because the Board is granting her claim there is no prejudice 
to the Veteran in the Board's consideration of her claim on 
the merits.

(ii.) VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the Veteran 
in the development of her claim attaches at this juncture.  
The Board must therefore determine whether additional 
development of the evidence is needed.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2008).

In this case, VA has obtained the Veteran's service treatment 
records and all identified VA treatment records.  These 
records have been associated with the Veteran's claims 
folder.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the duty to assist provisions 
of the VCAA and that no further actions need be undertaken on 
the Veteran's behalf.

(iii.) Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there 
is an approximate balance of the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The Board wishes to make it clear that evidence which is 
sufficient to reopen a claim may not be sufficient to grant 
the claim under the standard of review which now must be 
applied.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit held that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant the claim. 

The Justus presumption of credibility does not attach after a 
claim has been reopened.  In evaluating the evidence and 
rendering a decision on the merits, the Board is required to 
assess the credibility, and therefore the probative value, of 
proffered evidence in the context of the record as a whole.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

Discussion of the merits of the claim

In order for service connection to be granted, three elements 
must be present:  
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus between the first 
two elements.  See Hickson, supra.

VA treatment records demonstrate that the Veteran is 
currently diagnosed with chronic headaches, including tension 
headaches and migraine headaches.  See, e.g., VA treatment 
records dated April 2007 and April 2008.  Accordingly, 
Hickson element (1), current disability, is satisfied.

With respect to Hickson element (2), in-service disease, as 
indicated above the Veteran's service treatment records 
document multiple complaints of headaches.  See the service 
treatment records dated February 2002, April 2002, September 
2002, and January 2003.  Additionally, the Veteran was 
diagnosed with migraine and sinus headaches by the March 2004 
VA examiner prior to her April 2004 discharge.  Thus, Hickson 
element (2) is also satisfied.

With respect to Hickson element (3), medical nexus, the 
record contains no medical opinion linking the Veteran's 
current headaches, with her in-service headache complaints 
and diagnoses.  However, after reviewing the file, the Board 
believes that service connection may be granted based on 
continuity of symptomatology.  See 38 C.F.R. § 3.303(b), 
discussed above.

The Veteran testified that she experienced headaches during 
her military service which have continued since her military 
discharge.  See, e.g., the May 2009 Board hearing transcript.  
The Board has no reason to disbelieve the sworn testimony of 
the Veteran.  While the Board notes that laypersons without 
medical training are not qualified to render medical opinions 
regarding matters such as diagnosis, onset, and etiology of 
disease, which call for specialized medical knowledge, they 
are allowed to report on observable symptoms.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), cf. Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Moreover, the 
undersigned found the Veteran's testimony regarding her in-
service treatment for headaches and continuity of 
symptomatology since service discharge to be credible.  

Crucially, the Veteran's statements concerning continuity of 
symptomatology are corroborated by the medical evidence of 
record.  VA treatment records document the Veteran's 
complaints of and treatment for chronic headaches since her 
discharge from military service.  Specifically, a VA 
treatment record dated March 2005 documented the Veteran's 
complaint of headaches.  An October 2006 VA treatment record 
documented the Veteran's complaints of severe headaches.  The 
Veteran was prescribed Zolmitriptan to manage her symptoms at 
that time.  Additionally, the Veteran was afforded a 
neurology consultation in April 2007 and was diagnosed with 
tension headaches.  The Veteran was prescribed Toprimate to 
manage her headaches in December 2007.  A diagnosis of 
migraine headaches was again indicated in April 2008.  

When viewed as a whole, the evidence, to include in-service 
and post-service treatment reports as well as the Veteran's 
testimony, illustrate that the Veteran has suffered from 
chronic headaches during service and continuing after she 
left military service.  See Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
Continuity of symptomatology is therefore established.  The 
benefit sought on appeal is accordingly allowed.

Additional matter

At the May 2009 Board hearing, the Veteran's representative 
suggested that "a clear and unmistakable error in reviewing 
the file" had been previously made by the RO.  See the May 
2009 Board hearing transcript, pgs. 6, 14.

Any claim of clear and unmistakable error (CUE) must be pled 
with specificity.  See 38 C.F.R. § 20.1404(b) (2008); see 
also Andre v. West, 14 Vet. App. 7, 10 (2000), aff'd sub 
nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  If 
the Veteran's representative is in fact attempting to allege 
CUE in the August 2004 RO rating decision, he is referred to 
38 C.F.R. § 3.105.

The Board adds that the claim of CUE is not inextricably 
intertwined with the issue involving the receipt of new and 
material evidence to reopen the claim of service connection 
for headaches, which is currently on appeal.  A CUE claim is 
premised upon an error in a prior, final adjudication; such 
claim may be brought at any time without at the same time 
attempting or previously having attempted to reopen the claim 
for service connection.  See Phillips v. Brown, 10 Vet. App. 
25, 33 (1997).  In other words, issues of CUE and new and 
material evidence are separate claims to be decided on their 
own merits.

The Board intimates no conclusion, legal or factual, as to 
any CUE claim brought by the Veteran.

ORDER

Entitlement to service connection for chronic headaches is 
granted.

REMAND

2.  Entitlement to an extension of a temporary total 
disability evaluation assigned to a service-connected lumbar 
spine disability. 

On November 21, 2008 the Veteran was hospitalized at a VA 
medical facility due to increasing difficulty with the 
service-connected low back disability.  She underwent L4-5 
discectomy on November 24, 2008.  In December 2008, she 
requested a temporary total evaluation due to convalescence.  
See 38 C.F.R. § 4.30.    

As was described in the Introduction above, in December 2008 
the RO granted a temporary total evaluation due to 
convalescence effective from November 21, 2008 to January 31, 
2009.  The Veteran has since expressed disagreement with the 
effective dates assigned for the temporary total evaluation, 
contending that the period of convalescence should be 200 
days.  See a statement in support of claim [VA Form 21-4138] 
dated in January 2009.

In Manlincon, supra, the Court held that where a NOD is filed 
but a SOC has not been issued, the Board must remand the 
claim to the agency of original jurisdiction so that a SOC 
may be issued.  Thus, the agency of original jurisdiction 
must issue a SOC as to the extension of the temporary total 
evaluation period assigned to the service-connected lumbar 
spine disability.

Accordingly, the case is REMANDED for the following action:

VBA should issue a SOC pertaining to 
the issue of entitlement to an 
extension of the temporary total 
evaluation assigned to the service-
connected lumbar spine disability.  In 
connection therewith, the Veteran and 
her representative should be provided 
with appropriate notice of her 
appellate rights.  

The Veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


